Defendant appeals from a judgment of a City Magistrate, sitting as a Court of Special Sessions of the City of Hew York, Borough of Queens, convicting him of a violation of section 643a-9.0 of the Administrative Code of the City of Hew York for failure to comply with an order of the commissioner of housing and buildings of the City of Hew York, and from a decision and intermediate orders. Judgment unanimously affirmed. Ho opinion. Appeal from decision dismissed. Ho appeal lies therefrom. Ho separate appeal lies from intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Holán, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ.